*1097While the Supreme Court may, in its discretion, grant permission to conduct additional discovery after the filing of a note of issue and certificate of readiness where the moving party demonstrates that “unusual or unanticipated circumstances” developed subsequent to the filing which require additional pretrial proceedings to prevent substantial prejudice (see 22 NYCRR 202.21 [d]; Audiovox Corp. v Benyamini, 265 AD2d 135, 138 [2000]; Futersak v Brinen, 265 AD2d 452 [1999]), here, the defendants failed to establish any such unusual or unanticipated circumstances that would warrant the additional post-note of issue discovery they sought (see 22 NYCRR 202.21 [d]; Audiovox Corp. v Benyamini, 265 AD2d 135 [2000]; Futersak v Brinen, 265 AD2d 452 [1999]). The defendants also failed to establish that the denial of their request would cause them actual, substantial prejudice (see Audiovox Corp. v Benyamini, 265 AD2d at 139). Dillon, J.P., Santucci, Florio and Hall, JJ., concur.